IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,568



                   EX PARTE MICHAEL BRANDON REID, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 6381-B IN THE DISTRICT COURT
                         FROM HASKELL COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of manufacture and delivery of a controlled substance and sentenced to twenty years’ imprisonment.

He did not appeal his conviction.

        Applicant contends that his conviction was in violation of his right to due process. The State

and the trial court agree that Applicant is entitled to relief.

        Relief is granted. The judgment in Cause No. 6381 in the 39th Judicial District Court of
                                                                                                  2

Haskell County is set aside, and Applicant is remanded to the custody of the sheriff of Haskell

County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 25, 2011
Do Not Publish